DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species I (Fig. 1a-2f) in the reply filed on 10/5/21 is acknowledged.  The traversal is on the ground(s) that there is no burden to search some of the embodiments.  This is not found persuasive because the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: on paragraph [0001] the patent number for the parent applications must be added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 12, 13, and 17 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Martin et al. (2009/0069828).
Martin discloses the following claimed limitations:
Claim 1: A reperfusion device for an occluded vessel, the device comprising: a framework of struts (200) (Fig. 2c-3a) forming a porous body (Fig. 2c-3a and [0045]) comprising a collapsed delivery configuration (Fig. 6a-b and [0089-0091]) capable of being stored in a microcatheter (12, 102) (Fig. 6a-b and [0089-0091]) and an expanded deployed configuration when delivered to an occlusion and distal of the microcatheter (Fig. 6a-e and [0089-0095]); the framework of struts being constructed from a material visible under fluoroscopy ([0070] and [0072]) and capable of recovering its shape in the expanded deployed configuration automatically once released from the collapsed delivery configuration (Fig. 6a-e and [0089-0095]).
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Claim 2: Wherein the framework of struts is formed from a superelastic material ([0069] and [0072]).
Claim 3: Wherein the framework of struts is formed from a wire ([0042] and [0070-0072]).
Claim 12: A reperfusion device for an occluded vessel, the device comprising: a framework of struts (200) (Fig. 2c-3a) forming a porous body (Fig. 2c-3a and [0045]) comprising a collapsed delivery configuration (Fig. 6a-b and [0089-0091]) capable of being stored in a microcatheter (12, 102) (Fig. 6a-b and [0089-0091]) and an expanded deployed configuration when delivered to an occlusion and distal of the microcatheter (Fig. 6a-e and [0089-0095]); the framework of struts being constructed from a material that comprises a superelastic material ([0069] and [0072]) with added visible alloying elements in the material of the strut  ([0070] and [0072]).
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Claim 13: Wherein the alloying elements include platinum ([0069-0072]).
Claim 17: A reperfusion device for an occluded vessel, the device comprising: a framework of struts (200) (Fig. 2c-3a) forming a porous body (Fig. 2c-3a and [0045]) comprising a collapsed delivery configuration (Fig. 6a-b and [0089-0091]) capable of being stored in a microcatheter (12, 102) (Fig. 6a-b and [0089-0091]) and an expanded deployed configuration when delivered to an occlusion and distal of the microcatheter (Fig. 6a-e and [0089-0095]); the framework of struts being constructed from a material material that comprises platinum blended with a superelastic material ([0069-0072]).
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Claim(s) 1-5 and 12 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Clubb et al. (2004/0153117).
Clubb discloses the following claimed limitations:
Claim 1: A reperfusion device for an occluded vessel, the device comprising: a framework of struts (10a, 10c, 20, 30, 40, 52, 72, 90) (Fig. 1a-5a and 7a-9b) forming a porous body (Fig. 1a-5a and 7a-9b and abstract) comprising a collapsed delivery configuration (Abstract, [0007], claim 1) capable of being stored in a microcatheter (Abstract, [0007], claim 1) and an expanded deployed configuration when delivered to an occlusion and distal of the microcatheter (Abstract, [0007], claim 1); the framework of struts being constructed from a material visible under fluoroscopy ([0037], [0041-43], [0084]) and capable of recovering its shape in the expanded deployed configuration automatically once released from the collapsed delivery configuration (Abstract, [0007], claim 1).
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Claim 2: Wherein the framework of struts is formed from a superelastic material ([0033-34], [0036], and [0043]).
Claim 3: Wherein the framework of struts is formed from a wire (Fig. 1a, [0044], [0056]).
Note that the claimed phrase “formed from a wire” can be treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product 
Claim 4: Wherein the framework of struts is formed from a strip ([0004], [0036], [0106]).
Note that the claimed phrase “formed from a strip” can be treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claim 5: Wherein the framework of struts is formed from a sheet ([0004], [0036], [0106]).
Note that the claimed phrase “formed from a sheet” can be treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claims 12: See rejections above
Claim(s) 1, 2, 6-8, 12, 13, and 17 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Grandfield et al. (2011/0184456).
Grandfield discloses the following claimed limitations:
Claim 1: A reperfusion device for an occluded vessel, the device comprising: a framework of struts (12) (Fig. 1a) forming a porous body (Fig. 1a) comprising a collapsed delivery configuration (Fig. 13a-c and abstract) capable of being stored in a microcatheter (Fig. 13a-c and abstract) and an expanded deployed configuration when delivered to an occlusion and 
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Claim 2: Wherein the framework of struts is formed from a superelastic material ([0072]).
Claim 6:   Wherein the framework of struts comprises one or more coatings visible under fluoroscopy ([0091]).
Claim 7: Wherein the framework of struts comprises one or more marker bands visible under fluoroscopy ([0091]).
Claim 8: Wherein the framework of struts is formed from a tube ([0072]) comprising platinum ([0091] since it is coated with platinum) and superelastic material ([0072] where it uses Nitinol which is a superelastic material).
Note that the claimed phrase “formed from a tube ” can be treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claims 12, 13, and 17: See rejections above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 9, 14, and 18 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Grandfield et al. (2011/0184456).
Grandfield discloses all the limitations discussed above including that the tube is formed by: laser cutting the framework of struts (Fig. 1a and [0072]) however Grandfield does not specify that the tube is heated and electropolished. 
However, the claimed phrase “tube is formed by: laser cutting the framework of struts; then heat setting the tube; and then	electropolishing the tube to create the framework of struts” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, . 
Claims 1, 9-12, 15-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleshinski (6,245,012) in view of Grandfield et al. (2011/0184456).
Kleshinki discloses reperfusion device for an occluded vessel, the device comprising: a framework of struts (10) (Fig. 1) forming a porous body (Fig. 1) comprising a collapsed delivery configuration (Col. 3 Lines 60-67 and Col. 4 Lines 33-55) capable of being stored in a microcatheter (Col. 3 Lines 60-67 and Col. 4 Lines 33-55) and an expanded deployed configuration when delivered to an occlusion and distal of the microcatheter (Col. 3 Lines 60-67 and Col. 4 Lines 33-55); the framework capable of recovering its shape in the expanded deployed configuration automatically once released from the collapsed delivery configuration (Col. 3 Lines 60-67 and Col. 4 Lines 33-55).
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Kleshinski further discloses that the framework of struts further comprises a porous inner body flow channel (14) internal to the porous body (Fig. 1), the porous body comprising an outer tubular body (22) radially surrounding the porous inner body flow channel during both the collapsed delivery configuration and the expanded deployed configuration (Fig. 1 and Col. 4 Lines 33-55), wherein a clot reception space (space created between the outer member and the wires of the inner body as seen in Fig. 1) is defined between the outer tubular body and the porous inner body flow channel (Fig. 1); and the porous inner body flow channel 
With respect to claim 9, the claimed phrase “tube is formed by: laser cutting the framework of struts; then heat setting the tube; and then	electropolishing the tube to create the framework of struts” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.	
Kleshinski teaches all the claimed limitations discussed above however, Kleshinski does not disclose the material of the device being made of a material visible under fluoroscopy, made of a superelastic material blended with platinum.
Grandfield discloses  discloses all the limitations as seen in the 102 rejection above including that the framework of struts being constructed from a material visible under fluoroscopy ([0091]), and wherein the framework of struts comprises platinum ([0091] since it is coated with platinum) and superelastic material ([0072] where it uses Nitinol which is a superelastic material).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Kleshinski with the materials used in Grandfield, in order to provide the capability of fluoroscopic imaging during the procedure. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771